DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “the double-ended spiral” and “one spiral” lack antecedent basis and are unclear as to what they are referring thus rendering the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yehezkely (US 8,760,240B2 of record).
1. Yehezkely shows a helical ultra-wideband microstrip quadrature directional coupler comprising two electromagnetically coupled microstrip transmission lines (510, 520) designed as flat bilifar helices arranged on a dielectric substrate (col. 3, In 44) with the backside partially or completely metalized or suspended over a metal surface (partially metalized 550, 560), which differs from other analogous devices in its helices which have more than one turns with one helix of the coupler rotated relative to the other around their common center (col. 3, Ins 39-45 et al.), while clearances between the coupled transmission lines and their cross-sectional dimensions are constant (col. 4, Ins 23-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yehezkely (US 8,760,240B2 of record).
Yehezkely teaches a coupler as described above. Yehezkely also teaches that the transmission lines (510, 520) are on the topside of the substrate and spaced from the metallization layer (550,560, i.e. metallized underside, see Col. 5 lines 62-65) , and the transmission lines can be considered suspended above the substrate in the same manner as the present invention since it appears that the only disclosure in Applicant’s originally filed application is of the transmission lines being on the surface of the substrate (e.g. shown in Fig. 5 of the present application the arrow points to the couple transmission lines on the substrate) thus that is how the “suspended” terminology is being interpreted in Claim 4. Yehezkely also teaches space utilization and signal losses are improved/minimized (i.e. improved signal band passing) (e.g. see Col. 4, lines 50-64).
However, Yehezkely does not explicitly teach that the operating frequency can be below 15 GHz (Claim 3).
Yehezkely also teaches as low as 15GHz operating frequencies (e.g. see Claim 2 of Yehezkely reference), and further teaches that the line lengths and number of turns and other physical properties are selected for the device to operate at a selected frequency (e.g. see Col. 3, lines 40-50, and Col. 6 lines 15-19).
It would have been considered obvious to one of ordinary skill in the art to have modified the Yehezkely device to have the transmission lines a length such that the device could operate at below 15GHz, especially since Yehezkely recognizes the length is a result effective variable affecting the operating frequency capabilities of the device, thus to have designed the device to operate at below 15 GHz would have been a routine adjustment of the transmission line characteristics to provide the benefit of the device functionality at a desired/different microwave frequency and the operating frequency is a fundamental characteristic selected by the user based on the communications environment the device is to be used in, thereby suggesting the obviousness of such a modification. 
Response to Arguments
Applicant's arguments filed 4/23/22 have been fully considered but they are not persuasive. 
Applicant argues that Yehezkely does not teach a completely metallized backside design.
This is not convincing since the claim 1 says that the backside can be partially metallized such as 550, 560 of Yehezkely.
Applicant argues that Yehezkely does not teach a number of turns greater than one and that the clearance between the lines is constant along their whole length.
This argument is not persuasive since the number of turns is greater than one since the lines (510, 520) each exceed one full turn in the same manner as the present application (e.g. Figs 4 and 6 of the present invention do not make a full second turn and only exceed one full turn and make a partial second turn as do the Yehezkely lines). Also, Yehezkely Col. 4 lines 40-43 teaches plural turns. Additionally, Yehezkely teaches specifically that the line spacing is minimized and can be .5 microns (e.g. see Col. 4, lines 16-25) and the figures show a constant line spacing/clearance.
Applicant also makes arguments with regards to a double sided spiral but this argument is no commensurate with Claim 1, and Claim 2 is indefinite as detailed in the 112 rejections.
Applicant further argues that Yehezkely is for millimeter wave frequencies and not below 15 GHz. 
This argument is not persuasive since Yehezkely teaches that the frequency the device is functional for is determined by the length and number of turns and is thus a result effective variable where one of ordinary skill in the art would easily recognize that the device could be modified to function at even lower microwave frequencies such as below 15 GHz as stated in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/             Primary Examiner, Art Unit 2843